Title: From Thomas Jefferson to Edmund Bacon, 8 June 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington June 8. 07.
                        
                        I inclose you four hundred and eighty dollars to be paid as follows.
                        
                            
                                
                           
                           
                           D
                           
                        
                        
                                    to
                                    mr John Carr for J. Perry.
                                    100
                           
                                
                                
                                    
                                    James Walker
                                    100
                           .
                                
                                
                                    
                                    Wm. Maddox
                                    45
                           .60
                                
                                
                                    
                                    Dabney Carr on acct of W. Maddox
                                    28
                           .67
                                
                                
                                    
                                    J. Kelly on acct. of Hugh Chisolm
                                    75
                           .87
                                
                                
                                    
                                    Mr. Randolph for Wm. Duane
                                    7
                           .
                                
                                
                                    
                                    your corn debt to J. Gillam
                                    120
                           .
                                
                                
                                    
                                    on account
                                    
                                            2
                                    
                           
                              .86
                           
                                
                                
                                    
                                    
                                    480
                           .
                                
                            
                        
                        
                        I will make you a further remittance the next month for your other debts. perhaps mr J. Carr (who I saw owed
                            something for nails) may be willing to let you retain that much out of what you have to pay him, which may pay some of
                            your small debts. by a letter of Apr. 31. from mr Griffin, he informed me he had forwarded 1100. 1b of bacon, with other
                            articles to Warren to the care of mr Benjamin Johnson. the other articles I suppose were butter, tallow, soap & perhaps
                            salt beef. I hope you recieved notice & have immediately sent for them. his letter was near a month coming to hand or I
                            should have mentioned it sooner. I hope to hear in your next that you have finished the abutment of the mill dam. we have
                            had very heavy rains here. I tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                    